Citation Nr: 1136700	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was the subject of a May 2011 hearing before the undersigned Veterans Law Judge.

The record reflects that the Veteran has psychiatric diagnoses in addition to PTSD, to include a psychosis and vascular dementia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) it was held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, the issue of entitlement to service connection for a psychiatric disability other than PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence of record causally relates the Veteran's PTSD with depression to his active military service.


CONCLUSION OF LAW

PTSD with depression was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2010).  The Board's decision in this case represents a complete grant of the benefit sought on appeal.  As such, the Board finds that any deficiency in the VCAA notice does not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the Board is satisfied that all relevant evidence has been obtained.  Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010). The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD. In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual 21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine if he engaged in combat; rather, other supportive evidence of combat experience may also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor. Doran, 6 Vet. App. at 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 - 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) (emphasis added). The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case.

Additionally, a qualifying veteran may still establish service connection under 38 C.F.R. § 3.304(f)(2) without regard to the new rule cited above. 75 Fed. Reg. 39850 (July 13, 2010).  The provisions of 38 C.F.R. § 3.304(f)(2) state that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Veteran contends that service connection is warranted for PTSD. The record reflects that the Veteran has been diagnosed with, and treated for PTSD.  The Veteran contends that his psychiatric condition is due to constant fear for life and limb due to enemy mortar attacks and small arms fire while he was stationed in Vietnam between 1968 and 1969.  (May 2011 Travel Board Hearing Transcript (T.) at page (pg.) 3-4.)  According to the Veteran, in several statements of record and during his May 2011 Travel Board hearing, he was in charge of the Red Ball Express, which required him to pick up and/or deliver high priority, critical parts (i.e. ammunition, gun parts, etc) to units in the field, including at Benoit Air Base, the 11th Armory Calvary Regiment, and the 199th Infantry in Saigon and that he sometimes incurred sniper fire and feared hitting landmines.  (Transcript (T.) at page (pg.) 12-15.)  He also contends that his pyschiatric condition is due to seeing a comrade and close friend named Snowflake after he was mortally wounded in a landmine accident.  According to the Veteran, he was supposed to have been on the same supply mission as Snowflake, but he was pulled for guard duty and missed going on the mission.  (Transcript (T.) at page (pg.) 16.)   

As previously noted, in order to establish a claim of entitlement to service connection for PTSD, it is necessary to show that an in-service stressor occurred. The Veteran's service personnel records show that he served in Vietnam between November 1968 and October 1969 and was assigned to the 185th Maintenance Battalion.  Such records also show that the Veteran, whose military occupational specialties included that of supply clerk, was in Vietnam during the Vietnam Counter Offensive Phase VI, Tet 69/ Counter Offensive, and the Vietnam Summer Fall 1969 Campaign.  

The Board finds that the Veteran's statements in the record regarding his stressors of fear of hostile military activity to be credible and consistent with the circumstances of his military activity.

Thus, the next inquiry is whether the Veteran has a current PTSD diagnosis and whether such diagnosis is causally related to the Veteran's service.  With respect to a current PTSD diagnosis, an October 2006 VA outpatient treatment record shows that the examiner indicated that the Veteran did not appear to meet the full criteria for the diagnosis of PTSD.  Likewise, an October 2010 VA examination report shows that the examiner indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In reaching this conclusion, the examiner noted that there was no scientifically valid method from which she could confirm or disconfirm the Veteran's assertions or his claimed stressors without resorting to mere speculation.  The examiner also indicated that the Veteran did not report any current or recent symptoms of PTSD during evaluation and that the problems that he was experiencing (including dreams about Snowflake) occurred prior to receiving mental health treatment.  However, an April 2007 VA psychology note show that the examiner, after discussing the Veteran's military stressors, stated that "[d]ata culled from the clinical interview, caregiver interview, BDI [Beck Depression Inventory] and Mississippi Scale for PTSD indicate that [the Veteran] meets criteria for diagnosis of PTSD."  The examiner noted that the Veteran reported symptoms of depression, and gave the Veteran an Axis I diagnosis of PTSD, with delayed onset.  Additionally, an April 2009 VA outpatient treatment record shows that the examiner gave the Veteran an Axis I diagnosis of posttraumatic stress disorder.  A May 2009 VA outpatient treatment record also shows that the examiner diagnosed the Veteran with PTSD.

The Board finds that because all of the evidence with respect to whether the Veteran has a current PTSD diagnosis is competent and probative medical evidence, that the evidence is in equipoise in this regard, and as such, and with resolution of doubt in the Veteran's favor, supports a finding that the Veteran has a current PTSD diagnosis that meets the DSM-IV criteria.  Therefore, because the Veteran has been diagnosed as having PTSD, which is linked to his fear of hostile military activity in Vietnam, and resolving all doubt in the Veteran's favor, the Board finds that the evidence of record is sufficient to support a finding of service connection for PTSD with depression.  Accordingly, the Veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD with depression is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


